DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-14) and species i and iv (claims 1-3, 7-11, 13-14) in the reply filed on 12/10/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2020.
It is noted that while claims 21-25 appear to be directed to the elected invention/species, it is unclear due to the same limitations from independent claim 1 being used for different portions of the device in claim 21, and an unclear relationship between the components.  Presently, claims 21-25 are assumed to be within the same elected invention/species.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 13-14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 7-8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In this case, the language is identical.

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-11, 13-14, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second surface” in line 6, however there was no first surface, so it is unclear if the first surface was omitted by mistake.  Claim 1 recites “a second unit operatively coupled to the second body” in line 8, however the second unit makes up the second body so it is unclear how it could 
Claim 2 recites “to facilitate movement of the third unit with respect to the first body”, however the third unit makes up the first body and it is unclear how it can move with respect to itself.  Claim 3 is unclear for the same reason but with the first unit moving with respect to the first body.
Claim 10 recites “wherein the movement of the at least one abrasive protrusion exerts a force”, however it is unclear how this further structurally defines the apparatus and appears to rather be an intended use of the abrasive protrusion on a tooth perhaps.
With respect to claim 11, “the third surface” does not appear to be positively recited as part of the apparatus, and therefore it is unclear how this further structurally defines the apparatus.
Claim 21 is unclear in a similar manner to claim 1 and 2 since it contains similar limitations particularly with regards to how the components move with respect to one another and their relationship (“operatively coupled” is very broad and seems to just require the components without stating how they actually interface).  Additionally, it is unclear if the “first track member” is meant to be positively recited as part of the apparatus.  
It is unclear how claim 24 further defines the structure of the apparatus, as it appears to simply be directed to an in use limitation that does not add any inferred structure.
Claim 25 recites “the position change includes position, orientation, force, or a combination thereof”, however it is unclear how force is particularly related to a position change, since for instance a force can result in no movement of an object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772